Title: To Thomas Jefferson from James Monroe, 17 February 1791
From: Monroe, James
To: Jefferson, Thomas



Dear Sir
Phila. Feby. 17. 1791.

This will be presented you by Mr. Yard at present residing in this city, but lately from St. Croix, whither also he proposes shortly to return. Presuming the establishment of consuls will be extended to that Island, and being willing to accept of such appointment, he has requested me to make his pretensions known to you. His connection with Mrs. Monroe’s family has given me the pleasure of his acquaintance, and I am happy to assure you that I believe him to be possess’d, in a high degree, of all the qualifications necessary for the discharge of the duties of that office. As Mr. Yard is possess’d of an ample fortune, he is desirous of this trust more, in gratification of his feelings, as a proof of the publick confidence, than from any view of emolument. And as he is extensively connected in that Island and with those of the first estimation, this perhaps may furnish an additional reason for employing him. Having resided there for sometime he is well acquainted with its trade; information in this respect in detail, may perhaps be serviceable to you, and whether he succeeds or not in the above object he will be happy to possess you with whatever he knows on the subject. I am with the greatest respect & esteem Dr Sir your friend & servant,

Jas. Monroe

